Exhibit 10.1

 

SECOND AMENDED AND RESTATED STOCKHOLDER AGREEMENT

 

This SECOND AMENDED AND RESTATED STOCKHOLDER AGREEMENT (this “Agreement”), dated
as of February 12, 2020, is by and between PennyMac Financial Services, Inc., a
Delaware corporation (formerly known as New PennyMac Financial Services, Inc.)
(the “Company”) and BlackRock Mortgage Ventures, LLC, a Delaware limited
liability company (“BlackRock”).

 

WHEREAS, the Company, BlackRock and PNMAC Holdings, LLC (formerly known as
PennyMac Financial Services, Inc.) are parties to that certain Amended and
Restated Stockholder Agreement, dated as of November 1, 2018 (the “Prior
Agreement”);

 

WHEREAS, Section 11 of the Prior Agreement provides that no amendment of the
Prior Agreement may be made unless such amendment is approved in writing by the
party against whom such amendment is to be enforced (the “Required Parties”);

 

WHEREAS, the Required Parties have agreed that the Prior Agreement be amended to
reflect certain agreed upon revisions to the terms of the Prior Agreement;

 

WHEREAS, the parties hereto wish to set forth their relative rights and
obligations with regard to certain rights of BlackRock;

 

NOW, THEREFORE, the parties to this Agreement hereby agree that the Prior
Agreement is amended and restated as follows:

 

§1.          DEFINITIONS. For all purposes of this Agreement, the following
terms shall have the meanings set forth below:

 

“Affiliate” means, with respect to BlackRock, (i) any person or entity directly
or indirectly controlling, controlled by or under direct or indirect common
control with BlackRock, and (ii) each BlackRock Charitable Entity. For purposes
of this definition, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under direct or indirect common control
with”), as applied to any entity, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that entity, whether through the ownership of voting securities, by contract or
otherwise.

 

“BlackRock Charitable Entity” means each tax-exempt private foundation or public
charity created by BlackRock or any of its Affiliates, or with respect to which
BlackRock or any of its Affiliates is a disqualified person, and each sponsoring
organization which maintains a donor advised fund which is separately identified
by reference to contributions of BlackRock or any of its Affiliates (as such
terms are defined in the Internal Revenue Code of 1986, as amended).

 

“Shares” means shares of Common Stock of the Company held by BlackRock or its
Affiliates.

 

“Voting Power” means the voting power of all of the then-outstanding shares of
Common Stock of the Company with respect to matters on which stockholders
generally are entitled to vote.

 

§2.          GOVERNING DOCUMENTS.

 

2.1            Charter Amendments. The Certificate of Incorporation of the
Company, as amended from time to time in accordance with this Agreement (the
“Charter”) shall not be amended in any manner that is adverse to BlackRock or
its Affiliates without the prior written consent of BlackRock if BlackRock and
its Affiliates hold, at the time of such amendment or repeal, Shares
constituting 5% or more of the Voting Power. Article IX of the Charter shall not
be amended or repealed, and no provision that is inconsistent with such
Article IX shall be adopted, in any manner without the prior written consent of
BlackRock if BlackRock and its Affiliates hold any Shares at such time.

 



 

 

 

2.2           By-law Amendments. The by-laws of the Company shall not be amended
or repealed in any manner that is adverse to BlackRock or its Affiliates without
the prior written consent of BlackRock if BlackRock and its Affiliates hold, at
the time of such amendment or repeal, Shares constituting 5% or more of the
Voting Power.

 

2.3           Certificate of Incorporation and Bylaws Consistent. The Company
shall use its best efforts to take or cause to be taken all lawful action
necessary or appropriate to ensure that at all times neither the Certificate of
Incorporation nor the Bylaws of the Company, nor any of the corresponding
constituent documents of the Company’s subsidiaries contain any provisions
inconsistent with the terms of this Agreement (including, without limitation,
this Section 2) or which would in any way nullify or impair the terms of this
Agreement or the rights of BlackRock hereunder. The Company shall not take or
cause to be taken any action inconsistent with the terms of this Agreement
(including without limitation this Section 2) or the rights of BlackRock
hereunder.

 

§3.          CONSENT RIGHTS. Each party hereto acknowledges that the Company has
entered into a separate amended and restated stockholder agreement (the “HCP
Agreement”) with HC Partners LLC, a Delaware limited liability company (“HCP”),
which provides HCP with essentially the same rights (other than nominating
rights) as those provided to BlackRock hereunder. Without the prior written
consent of BlackRock, the Company shall not amend the HCP Agreement, or enter
into any other agreement with HCP with respect to the subject matter of the HCP
Agreement, if such amendment or other agreement would provide HCP rights (other
than nominating rights) that are more favorable than those provided to BlackRock
hereunder or are otherwise materially adverse to BlackRock. Without limiting the
foregoing, in the event that the Company enters into or amends, modifies or
waives (as distinct from a consent or approval provided for therein) any
provision of a stockholder agreement between the Company and any other
stockholder that involves the grant of rights to a stockholder that are
superior, taking into account the impact of differences in levels of
stockholding, regulatory status, noncompetition provisions and other similar
matters (the “Contractual Superior Rights”), to those belonging to BlackRock
under this Agreement, the Company shall offer BlackRock the opportunity to
obtain such Contractual Superior Rights. The Company shall notify BlackRock
prior to the time such rights become effective and shall afford it the
opportunity for at least 20 days to determine whether or not it wishes to obtain
such Contractual Superior Rights.

 

§4.          RESERVED.

 

§5.          AGGREGATION OF AFFILIATES. Notwithstanding anything in this
Agreement to the contrary, if voting power of shares of stock of the Company is
held by BlackRock and one or more of its Affiliates, or by more than one
Affiliate of BlackRock, then all nominations, consents and actions required or
permitted to be given, made or taken by BlackRock pursuant to this Agreement
shall be given, made or taken by the parties holding a majority of such voting
power held by BlackRock and its Affiliates (other than the BlackRock Charitable
Fund). The Company and its officers shall be entitled to rely on any notice,
consent, waiver or instructions executed by such parties holding a majority of
such voting power.

 

§6.          SEVERABILITY. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

§7.          ENTIRE AGREEMENT. Except as otherwise expressly set forth herein,
this document embodies the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and thereof and
supersedes and preempts any prior understandings, agreements or representations
by or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

 

§8.          SUCCESSORS AND ASSIGNS. This Agreement will bind and inure to the
benefit of and be enforceable by the Company and BlackRock and their respective
successors and permitted assigns.

 

§9.          COUNTERPARTS. This Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement.

 



 2 

 

 

§10.        NOTICES. Any notice provided for in this Agreement will be in
writing and will be deemed properly delivered if either personally delivered or
sent by overnight courier or mailed certified or registered mail, return receipt
requested, postage prepaid to the recipient (a) if to BlackRock, at 40 East 52nd
Street, New York, NY 10022, Attention: David Maryles, or at any other address
provided by BlackRock and (b) if to the Company, at 3043 Townsgate Road,
Westlake Village, California 91361, Attention: Derek W. Stark, with a copy to
Goodwin Procter LLP, 601 Marshall Street, Redwood City, California 94063,
Attention: Bradley C. Weber. Any such notice shall be effective (i) if delivered
personally, when received, (ii) if sent by overnight courier, when receipted
for, and (iii) if mailed, 3 days after being mailed as described above.

 

§11.        AMENDMENT AND WAIVER. No modification, amendment or waiver of any
provision of this Agreement will be effective against the Company or BlackRock
unless such modification, amendment or waiver is approved in writing by the
party against whom such modification, amendment or waiver is to be enforced. The
failure of any party to enforce any of the provisions of this Agreement will in
no way be construed as a waiver of such provisions and will not affect the right
of such party thereafter to enforce each and every provision of this Agreement
in accordance with its terms.

 

§12.        TERMINATION. This Agreement will terminate at such time as
BlackRock, together with its Affiliates, first fails to beneficially hold any
equity securities of the Company.

 

§13.        GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY
AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE
OF DELAWARE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

§14.        DESCRIPTIVE HEADINGS. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

§15.        CONSTRUCTION. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.

 

[Remainder of page intentionally left blank.]

 



 3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholder Agreement
on the day and year first above written.

 

 

  PENNYMAC FINANCIAL SERVICES, INC. (f/k/a New PennyMac Financial Services,
Inc.)               By: /s/ Andrew S. Chang   Name: Andrew S. Chang   Title:
Senior Managing Director and Chief Financial Officer               BLACKROCK
MORTGAGE VENTURES, LLC               By: /s/ Daniel Waltcher   Name: Daniel
Waltcher   Title: Managing Director               ACKNOWLEDGED AND AGREED:      
PNMAC HOLDINGS, LLC (f/k/a PennyMac Financial Services, Inc.)               By:
/s/ Andrew S. Chang   Name: Andrew S. Chang   Title: Senior Managing Director
and Chief Financial Officer

 



 4 

 